                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                             CIVIL ACTION NO. 7:21-CV-00017-D



 LAMARR ANDRE MCDOW,

                Plaintiff,                          DEFENDANT FONTELLA MARIE
                                                    HOLMES’ MOTION TO DISMISS
        v.                                       PLAINTIFF’S COMPLAINT PURSUANT
                                                 TO FED. R. CIV. P. 8(a) & 12(b)(1), (2), (4),
 FONTELLA MARIE HOLMES,                                       (5), AND (6)

                Defendant.


       Defendant Fontella Marie Holmes (“Defendant”), by and through undersigned counsel,

hereby moves, pursuant to Rules 8(a) and 12(b)(1), (2), (4) (5), and (6) of the Federal Rules of

Civil Procedure, to dismiss the Complaint, and the claims therein, of Plaintiff Lamarr Andre

McDow for failure to provide a short and plain statement of the claims showing that Plaintiff is

entitled to relief, lack of subject matter jurisdiction, lack of personal jurisdiction, insufficient

process, insufficient service of process, and failure to state a claim upon which relief can be

granted. Plaintiff’s process is defective, and Plaintiff has failed to properly serve Defendant with

service of process, as a result of which there is no personal jurisdiction over Defendant. Further,

Plaintiff’s claims fail as a matter of law to state claims upon which relief can be granted. In

addition, because Plaintiff provides no facts demonstrating actual injury or harm, Plaintiff lacks

standing, and the Court lacks subject matter jurisdiction. The facts and arguments in support of

this Motion are set forth in Defendant’s Memorandum in Support of this Motion to Dismiss filed

contemporaneously herewith.




                                                 1
        WHEREFORE, Defendant respectfully movies, prays, and requests that the Plaintiff’s

Complaint, and the claims therein, be dismissed with prejudice pursuant to Rules 8(a) and 12(b)(1),

(2), (4), (5), and (6) of the Federal Rules of Civil Procedure for failure to provide a short and plain

statement of the claims showing that Plaintiff is entitled to relief, lack of subject matter jurisdiction,

personal jurisdiction, insufficient process, insufficient service of process, and failure to state a

claim upon which relief can be granted. Defendant further moves, prays, and requests that the

Court grant any and all such other relief as the Court deems just and appropriate.

        This the 11th of February, 2021.

                                                         K&L GATES LLP

                                                         /s/ A. Lee Hogewood III______________
                                                         A. Lee Hogewood III
                                                         North Carolina State Bar No. 17451
                                                         Matthew T. Houston
                                                         North Carolina State Bar No. 46130
                                                         Zachary S. Buckheit
                                                         North Carolina State Bar No. 55123
                                                         K&L Gates LLP
                                                         4350 Lassiter at North Hills Ave., Suite 300
                                                         Post Office Box 17047 (27619-7047)
                                                         Raleigh, North Carolina 27609
                                                         Telephone: (919) 743-7322
                                                         Facsimile: (919) 516-2122
                                                         E-mail: lee.hogewood@klgates.com
                                                                  matthew.houston@klgates.com
                                                                  zach.buckheit@klgates.com
                                                         Counsel for Defendant




                                                    2
                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically in accordance with

the local rules and was therefore served electronically on those entities that have properly

registered for such electronic service and was further served by depositing a copy in a depository

of the United States Postal Service, first-class, postage prepaid, addressed as shown below:

Ira Braswell IV
Braswell Law, PLLC
P.O. Box 703
Louisburg, NC 27549
Attorney for Plaintiff

       This the 11th day of February, 2021.

                                                     K&L GATES LLP

                                                     /s/ A. Lee Hogewood III_______________
                                                     A. Lee Hogewood III
                                                     North Carolina State Bar No. 17451
                                                     Matthew T. Houston
                                                     North Carolina State Bar No. 46130
                                                     Zachary S. Buckheit
                                                     North Carolina State Bar No. 55123
                                                     K&L Gates LLP
                                                     4350 Lassiter at North Hills Ave., Suite 300
                                                     Post Office Box 17047 (27619-7047)
                                                     Raleigh, North Carolina 27609
                                                     Telephone: (919) 743-7322
                                                     Facsimile: (919) 516-2122
                                                     E-mail: lee.hogewood@klgates.com
                                                              matthew.houston@klgates.com
                                                              zach.buckheit@klgates.com
                                                     Counsel for Defendant




                                                3
